Citation Nr: 0908785	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 
1968.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In July 2005, the appellant testified at a hearing at the RO 
before a Decision Review Officer.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's death was due solely to the effects of 
renal failure and transitional cell carcinoma of the renal 
pelvis.

2.  During the Veteran's lifetime, service connection was 
established for duodenal ulcer, postoperative with vagotomy, 
pyloroplasty and adhesions; and allergic rhinitis; the 
combined rating at the time of the Veteran's death was 20 
percent.

3.  Neither renal failure not transitional cell carcinoma of 
the renal pelvis was present in service or until years 
thereafter, and neither disorder was etiologically related to 
the Veteran's active service or service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C. § 1310, it must provide a detailed notice to the 
claimant.  Specifically, the Court held that, under section 
38 U.S.C. § 5103(a), the notice must include the following 
elements:

A statement of the conditions, if any, 
for which a veteran was service connected 
at the time of death; 

An explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and

An explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.


The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letter 
mailed in July 2004, prior to its initial adjudication of the 
claim.  Although this letter is not fully compliant with 
Hupp, it appears from the statements by the appellant and her 
representative that they are aware of what the Veteran was 
service-connected for during his life time.  In addition, the 
July 2004 letter did inform the appellant of the specific 
types of evidence that she should submit or identify and of 
the assistance that VA would provide to obtain evidence on 
her behalf.  

The Board also acknowledges that the appellant has not been 
provided notice with respect to the effective-date element of 
the claim.  As explained below, the Board has determined that 
service connection is not warranted for the Veteran's cause 
of death.  Consequently, no effective date will be assigned, 
so the failure to provide notice with respect to that element 
of the claim was no more than harmless error.

The record reflects that the certificate of death, service 
medical records, post service treatment records and a hearing 
transcript are of record.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  In addition, in correspondence 
received in October 2005, the appellant indicated that she 
had no further evidence to submit.  The Board is also unaware 
of any outstanding evidence that could be obtained to 
substantiate this claim.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim were insignificant and non 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and manifests a malignant tumor to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by such service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

According to the certificate of death, the Veteran died in 
May 1997.  The immediate cause of the Veteran's death was 
renal failure, which was due to or a consequence of 
transitional cell carcinoma of the renal pelvis.  No other 
condition was certified as an immediate or contributory cause 
of death.

At the time of the Veteran's death, service connection was in 
effect for duodenal ulcer, postoperative with vagotomy, 
pyloroplasty and adhesions, rated as 20 percent disabling; 
and for allergic rhinitis, rated as noncompensably disabling.

At the outset of its discussion, the Board notes that the 
veteran's service medical records and Department of Defense 
Form 214 (DD-214) show that he served during the Vietnam Era, 
but had no foreign or sea service.  The Board also observes 
that there is no competent evidence of renal failure or 
transitional cell carcinoma until many years following the 
Veteran's discharge from service.  Indeed, the death 
certificate notes that the onset of the Veteran's 
transitional cell carcinoma was four years prior to his 
death, or approximately 1993.

The appellant contends that the Veteran's cancer cells were 
present since service, possibly originating from his service-
connected duodenal ulcer disability, and migrated or somehow 
metastasized to his kidneys, thereby inducing his 
transitional cell carcinoma of the renal pelvis.  This is 
essentially a medical opinion that the appellant is not 
competent to provide.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The Board places greater weight on the 
certificate of death, signed by a physician who was 
specifically charged with determining the circumstances 
surrounding the Veteran's death.  There is nothing of record 
to indicate that he was incompetent or that he did not carry 
out his duties in a responsible manner.  The Board also 
places greater weight on the outpatient laboratory reports 
generated in December 1994 that show a diagnosis of a tumor 
involving the renal pelvis, without mention of a duodenal or 
gastric etiology.

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(2) cited above.  In this case, there is no 
indication that any of the Veteran's service-connected 
disabilities were involved in his death.  In addition, the 
Board has given careful consideration to the fact that the 
Veteran's service-connected disabilities did involve an 
active process affecting a vital organ.  See 38 C.F.R. 
§ 3.312.  However, the Board finds that there is no medical 
evidence supporting a conclusion that the Veteran's service-
connected disabilities resulted in a general impairment of 
health that would render him materially less capable of 
resisting the effects of other disorders primarily causing 
death.  Moreover, as noted above, the death certificate did 
not identify either of the Veteran's service-connected 
disabilities as an immediate or contributory cause of the 
Veteran's death.

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


